Citation Nr: 9918151	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-01 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bleeding ulcers 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a seizure disorder 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.  The record also shows unverified service in 
both the Army and Army Reserves.  

The veteran's original claims seeking entitlement to service 
connection for bleeding ulcers and a seizure disorder were 
denied by the No. Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO) in November 1995, 
with notification sent on November 28, 1995.  However, he did 
not initiate an appeal within one year of this notification.  
The November 1995 rating decision therefore became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the RO, which found that new and material evidence had not 
been presented to reopen the veteran's claims for service 
connection for bleeding ulcers and a seizure disorder.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 19, 1999, at which 
time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for bleeding ulcer and seizure disorder.  
On the occasion of the aforementioned hearing on appeal, he 
testified that his seizure disorder is the result of a motor 
vehicle accident that occurred during reserve training, and 
that his ulcers developed around 1987 as secondary to the 
medication taken for the seizure disorder.  He also stated 
that he was recalled to duty and served 6 and a half months 
in the Persian Gulf, in support of Operation Desert Storm, 
and was treated for the seizures during that time.  

Upon review of the evidence, the Board finds that due process 
considerations require a remand of this matter.  The veteran 
has alleged additional active service in the Persian Gulf, in 
support of Operation Desert Storm.  He testified that he 
served 6 and a half months in Desert Storm on the occasion of 
his May 1999 hearing on appeal.  The RO has attempted to 
secure reserve records through the Commander, United States 
Army Reserve Personnel Records Center and the Commander of 
the 392nd Chemical Company, but has not obtained any 
additional records besides those reserve records from May 
1995.  There is no indication that the RO attempted to secure 
any verification of service or records pertaining to the 
alleged Persian Gulf service through other avenues, to 
include the Department of Defense.  To the extent that such 
records, if found to exist, could potentially have 
significant bearing on the outcome of this matter, all 
efforts should be exhausted to obtain this information.   

Further, since the time the legal principles regarding this 
matter were most recently addressed by the RO in a statement 
of the case furnished in August 1997, the United States Court 
of Appeals for the Federal Circuit issued a decision in the 
case of Hodge v. West 155 F.3d 1356 (1998), which affects the 
way in which evidence is to be evaluated in order to 
determine whether it is new and material.  

In Hodge, the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by the Department 
in 38 C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect 
to newly submitted evidence, that "there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence both old and new would change the 
outcome."  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Federal Circuit held invalid the Colvin test for 
materiality, as it was more restrictive than 38 C.F.R. § 
3.156(a).  The Board finds that this case should be remanded 
to the RO for consideration of all the evidence under the 
provisions of 38 C.F.R. § 3.156 (1998), in light of the Hodge 
decision.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for the 
disabilities at issue, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claims.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1998). 

2.  The RO should also contact the 
veteran and ask him to identify the 
service unit(s) with which he served in 
the Reserves, and the dates of such 
service.

3.  Thereafter, the RO should directly 
contact the Reserves unit(s) that the 
appellant was assigned to and attempt to 
verify any Reserves service the veteran 
may have had, as well as the type of any 
such service (e.g. inactive duty training 
or active duty for training).  To this 
end, the RO should attempt to verify the 
veteran's period of active service in the 
Persian Gulf, in support of Operation 
Desert Storm.  The RO should request that 
the service department provide copies of 
the veteran's personnel records and any 
additional service medical records.  
Documentation as to the efforts 
undertaken, as well as the results, 
should be associated with the claims 
file.  

3.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. 
§ 3.156(a) (1998), as enunciated by 
Hodge, supra, to determine if new and 
material evidence has been submitted to 
reopen the claims.  If the action is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached.  

Thereafter, the veteran should be afforded the opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



